Filing pursuant to Rule425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Alpha Natural Resources, Inc. Exchange Act File Number of Subject Company: 1-32423 The following is a press release issued by Alpha Natural Resources on November 3, **** Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Files Action to Require Cliffs Natural Resources to Hold Special Meeting to Vote on Proposed Merger as Scheduled ABINGDON, Va., November 3, 2008—Alpha Natural Resources, Inc. (NYSE: ANR) filed an action in the Delaware Court of Chancery this morning to obtain an order to require Cliffs Natural Resources Inc. (formerly, Cleveland-Cliffs Inc) (NYSE: CLF) to hold its shareholders meeting to approve the pending merger with Alpha, as scheduled, at 11:00 am on November 21, 2008.This is the time and date for the special meetings of the shareholders of both Alpha and Cliffs specified in the joint proxy statement/prospectus for the merger mailed by Alpha and Cliffs to their shareholders on October 23, 2008.The board of Alpha recommends that its stockholders vote in favor of the merger. About Alpha Natural Resources Alpha Natural Resources is a leading supplier of high-quality Appalachian coal to electric utilities, steel producers and heavy industry. Approximately 89 percent of the company’s reserve base ishigh Btu coal and 82 percent is low sulfur, qualities that are in high demand among electric utilities which use steam coal. Alpha is also the nation’s largest supplier and exporter of metallurgical coal, a key ingredient in steel manufacturing. Alpha and its subsidiaries currently operate mining complexes in four states, consisting of 62 mines supplying 11 coal preparation and blending plants. The company and its subsidiaries employ more than 3,800 people. ANRG Investor/Media Contact: Ted Pile (276) 623-2920 Additional Information and Where to Find It In connection with the proposed merger, Cliffs has filed with the SEC a Registration Statement on Form S-4 (File No. 333-152974), as amended, that includes a definitive joint proxy statement of Alpha and Cliffs that also constitutes a final prospectus of Cliffs. Alpha has mailed the joint proxy statement/prospectus to its stockholders. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE JOINT PROXY STATEMENT/PROSPECTUS AND ANY OTHER RELEVANT DOCUMENTS FILED OR TO BE FILED BY ALPHA AND CLIFFS WITH THE SEC WHEN THEY BECOME AVAILABLE, BECAUSE THEY CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED MERGER.
